Third District Court of Appeal
                               State of Florida

                           Opinion filed June 29, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2946
                          Lower Tribunal No. 14-5561
                             ________________


                                Franklin Bain,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

     Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Jay E. Silver, Assistant Attorney
General, for appellee.


Before ROTHENBERG, EMAS, and FERNANDEZ, JJ.

     ROTHENBERG, J.
         The defendant, Franklin Bain, challenges his convictions and sentences for

armed sexual battery and false imprisonment while in possession of a deadly

weapon, arguing that the trial court failed to conduct an adequate Faretta1 hearing

before allowing him to discharge his attorney and proceed pro se. Based on the

record, which reflects that the trial court conducted a very thorough Faretta inquiry

which: (1) addressed the defendant’s comprehension of the offer of assistance of

counsel; (2) addressed the defendant’s “capacity to make a knowing and intelligent

waiver”; (3) “advise[d] the defendant of the disadvantages and dangers of self-

representation; and (4) demonstrated that the defendant’s “waiver [was] knowing

and intelligent,” we affirm. See Fla. R. Crim. P. 3.111(d)(2).

         Affirmed.




1   Faretta v. California, 422 U.S. 806 (1975).

                                            2